DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-12 are pending.  Claims 1-6 are the subject of this NON-FINAL Office Action.  Claims 7-12 withdrawn.  This is the first action on the merits.

Election/Restrictions
Applicant’s election of Group I (claims 1-6) without traverse in the reply filed on 07/18/2022 is acknowledged.  Thus, the restriction requirement is hereby made FINAL.
Claims 7-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Objection to Specification
The Specification is objected to because “slides 715” is inconsistent with “tube 715” in paragraph 0049.  In other words, the same component (715) is labeled as both a “tube” and a “slide.”  Appropriate correction is required.
The specification fails to include a number designating the “end cap” in Figure 7.

Claim Interpretation
The specification explain nodes very broadly as including “any . . . socket for accepting a component such as a tube” (para. 0025).  A node is broadly understood as a connecting point, or “a point at which subsidiary parts originate or center.”  See Merriam-Webster, definition of node, available at https://www.merriam-webster.com/dictionary/node, accessed 08/08/2022.
The specification never defines “interconnect.”  Thus it is broadly interpreted as anything that connects two “nodes” as broadly understood above.
Claim 1 recites products-by-process.  Specifically, “additively manufactured node” and “additively manufactured interconnect” describe how the node and interconnect are made.  As explained in MPEP 2113(I), 
	‘[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.’

“Additively manufactured” does not impart any structural features different from a “node” and “interconnect.”  
	Similarly, claim 1 recites “an additively manufactured interconnect co-printed with the node,” which also recites a product (“interconnect”) made by a process (“co-printed with the node”).  This does not impart any structural features different from a “node” and “interconnect.”  
	Thus, the claim is defined only by a “node” and an “interconnect” that is “configured to connect the first and second nodes to a tube.”
	As to “configured to connect the first and second nodes to a tube,” the only configuration with two nodes is found in Figure 7:

    PNG
    media_image1.png
    630
    673
    media_image1.png
    Greyscale

	
Claim Rejections - 35 USC § 112- Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
In light of the common understanding of node as explained above, and the single embodiment of a two-“node” apparatus found in Figure 7, the metes and bounds of the claimed two-“node” apparatus are unclear.  Applicants fail to clearly and explicitly re-define “node” in the specification or claims; thus the Office follows the common understanding of “node” as explained above.  See MPEP 2173.05(a)(III) (“Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms.”).  To this end, the “nodes” 705 of Figure 7 are not nodes as commonly understood.  They are not “socket[s] for accepting a component such as a tube” (para. 0025); or a connecting point, or “a point at which subsidiary parts originate or center.”   See Merriam-Webster, definition of node, available at https://www.merriam-webster.com/dictionary/node, accessed 08/08/2022.  Rather, the “nodes” 705 are body portions of an adhesive injection device as shown in Figure 7:

    PNG
    media_image1.png
    630
    673
    media_image1.png
    Greyscale

From this single embodiment in an 11-page specification, and without clearly re-defining “node,” it is impossible to determine what other embodiments are encompassed by the very broad claims to an apparatus with two “nodes” and an “interconnect . . . configured to connect the first and second nodes to a tube.”
	For purposes of applying prior art, a “node” means connecting point, or “a point at which subsidiary parts originate or center.”  

Claim Rejections - 35 USC § 102 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by CZINGER (US 2017/0050677).
As to claims 1-6, CZINGER teaches the following:

    PNG
    media_image2.png
    400
    598
    media_image2.png
    Greyscale


Double Patenting- Obvious Type
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Instant claims 1-6 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over conflicting claims 1-11 of U.S. Patent No. 10,605,285.
The conflicting claims anticipate the instant claims.  Specifically, the conflicting claims teach an apparatus, comprising: an additively manufactured first node including a first surface; an additively manufactured second node including a second surface; a tube; an interconnect connecting the tube to the first and the second nodes, wherein the interconnect comprises a base and a shaft extending from the base, and wherein an exposed surface of the base is flush with the first and the second surfaces when the first node, the second node, the tube, and the interconnect are joined. 

Prior Art
The following prior art is considered pertinent: US20160123380; US6389697; DE4127775A1 (IDS); US 2018/0237627; US 2014/0172116; US 2015/0021815; US 2015/0305453; US 2016/0348711.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY TSUI whose telephone number is (571)272-1846. The examiner can normally be reached Monday - Friday, 10am- 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH S DEL SOLE can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUNG-SHENG M TSUI/Primary Examiner, Art Unit 1743